 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FATEMEH SANIEFAR,                                 Case No. 1:17-cv-00823-LJO-BAM
12                       Plaintiff,                     ORDER RE STIPULATION TO EXTEND
                                                        DATE OF HEARING ON PLAINTIFF’S
13           v.                                         MOTION TO COMPEL
14    RONALD D. MOORE, TANYA E.                         (Doc. No. 122)
      MOORE, KENNETH RANDOLPH
15    MOORE, MAREJKA SACKS, ELMER
      LEROY FALK, ZACHARY M. BEST,
16    MOORE LAW FIRM, a California
      Professional Corporation, MISSION LAW
17    FIRM, a California Professional
      Corporation, GEOSHUA LEVINSON,
18    RICK D. MOORE, WEST COAST CASP
      AND ADA SERVICES, a California
19    Corporation, RONNY LORETO,
20                       Defendants.
21

22
            On March 12, 2019, Plaintiff Fatemeh Saniefar and Defendants Ronald D. Moore, Tanya E.
23
     Moore, Kenneth Randolph Moore, Marejka Sacks, Zachary M. Best, Moore Law Firm, Mission
24
     Law Firm, Geoshua Levinson, Rick D. Moore, West Coast CASp and ADA Services, and Ronny
25
     Loreto filed a stipulation requesting that Plaintiff’s Motion to Compel (Doc. No. 119), currently set
26
     for hearing on March 22, 2019, be continued to March 29, 2019. The stipulation indicates that the
27
     parties are currently meeting and conferring in an attempt to resolve some of the outstanding items
28
                                                       1
 1   in dispute that are the subject of Plaintiff’s pending motion to compel and the parties further intend

 2   to participate in an informal discovery conference with the Court on March 18, 2019.

 3          Pursuant to the parties’ stipulation, and for good cause shown, the hearing on Plaintiff’s

 4   motion to compel (Doc. No. 119), currently set for March 22, 2019, is HEREBY CONTINUED to

 5   March 29, 2019, at 9:00 a.m. in Courtroom 8 (BAM) before Magistrate Judge Barbara A.

 6   McAuliffe.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     March 13, 2019                              /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
